10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
FREDERICK H. SHULL, JR., Case No.: 2:18-cv-01781-APG-PAL
Plaintiff Order Temporarily Barring Further
Filings in this Case
v.
THE UNIVERSITY OF QUEENSLAND,

THE OCHSNER l\/IEDICAL GROUP,
GEOFF McCOLL, LEONARDO SEOANE,
THE U.S. DEPARTMENT OF EDUCTION
Via THE SECRETARY OF THE U.S.
DEPARTMENT OF EDUCATION,

Defendants

 

 

 

 

Plaintifi` Frederick H. Shull, Jr. has filed numerous papers in this case. Those filings are
Wasting the court’s resources A motion to dismiss is pending. ECF No. 26. Until that motion is
ruled upon, the parties shall not tile any papers in this case absent an order from l\/lagistrate
Judge Leen or me. To be clear, none of the parties shall file responses or replies to any of the
pending motions at this time. Should a party feel the need to file something, he or it shall first
seek permission from the court, explaining the extraordinary circumstances that justify that

request.

DATED this 7th day of January, 2019.
ZL//'

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

